Citation Nr: 1819190	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  10-21 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine degenerative disc disease with intervertebral disc syndrome and spinal stenosis, currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for cervical spine degenerative disc disease and intervertebral disc syndrome, currently rated as 30 percent disabling.

3.  Entitlement to an increased rating for sciatica of the right lower extremity, currently rated as 20 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Elie Halpern, Attorney

ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This matter was most recently before the Board in June 2017, when it was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2017, the Board remanded the issues on appeal so the AOJ could schedule the Veteran for new cervical and lumbar spine examinations in compliance with the holding in the U.S. Court of Appeals for Veterans Claims (Court) decision Correia v. McDonald, 28 Vet. App. 158 (2016).  VA provided the new examinations in August 2017.  In September 2017, the Court issued another precedential decision regarding the adequacy of VA joint examinations.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In Sharp v. Shulkin, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why [he or] she could not do so."  29 Vet. App. at 35.

Here, the August 2017 VA examination reports simply indicate an estimation of additional functional loss during flare-ups could not be provided without resorting to speculation because the examination was not conducted during a flare.  There is no indication the August 2017 VA examiner considered the Veteran's lay reports when addressing additional functional loss during flare-ups, thereby making new examinations necessary.  Although new examination are necessary to comply with the Court's holding in Sharp, they will also serve to vitiate the Veteran's concerns regarding the alleged prejudicial attitude of the August 2017 VA examiner, as outlined in the Veteran's September 2017 statement regarding the examination.

The Board defers adjudication of the Veteran's increased rating claim for sciatica of the right lower extremity as neurological impairment associated with spine disabilities is typically addressed in VA spine examinations.

The issue of entitlement to TDIU is inextricably intertwined with the issues being remanded to the AOJ for further development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for new examinations (with an examiner other than the August 2017 VA examiner) to assess the functional impairment resulting from his service-connected cervical and lumbar spine disabilities.

The selected examiner must test range of motion of the cervical and lumbar spine for pain in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must render specific findings as to whether there is pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why this is so.

The examiner must also indicate whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.  If additional functional loss is found beyond what was shown on initial range-of-motion and repetitive-use testing, the examiner must assess this impairment in terms of additional degrees of limitation of motion, to the extent possible, or otherwise provide an explanation as to why it cannot be expressed in terms of additional degrees of limitation of motion.  It should be noted that stating the requisite findings cannot be provided without resorting to speculation because the Veteran is not experiencing a flare-up at the time of the examination will be deemed an inadequate reason for failing to provide the estimate of additional degrees of limitation of motion.  There must be consideration of the Veteran's lay reports in this regard.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

2.  Readjudicate the issues on appeal based on all the evidence of record.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the issues to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

